Citation Nr: 1312785	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-31 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army Reserves from June 1958 to April 1959 and had additional active military service from November 1961 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a left elbow injury during his military service.

2.  The evidence is in relative equipoise, meaning about evenly balanced for and against his claim, as to whether his currently diagnosed left elbow arthritis, albeit mild, is a result or consequence of his left elbow injury in service.


CONCLUSION OF LAW

Resolving all doubt in his favor, his current left elbow arthritis is the result of injury incurred during his active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To this end, upon receipt of a complete or substantially complete application, VA was required to inform him of any information and medical or lay evidence not of record:  (1) that was necessary to substantiate this claim; (2) that VA would obtain and assist him in obtaining; and (3) that he was expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

As this decision is fully granting his claim, however, the Board need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations.

II.  Analysis

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Active military service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the Veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the Veteran was disabled from injury - though not disease - or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316  , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

So to the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - the 
so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above:  "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

Because however, as will be explained, the Veteran has received a diagnosis of arthritis of his left elbow, albeit mild, and since arthritis is listed in section 3.309(a) as a chronic condition, per se, the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology since service.

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Service Connection for a Left Elbow Disorder

The Veteran contends he developed a chronic or permanent left elbow disorder from an injury sustained to this same elbow during his active military service.  Having reviewed the evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise as to whether his current left elbow disorder is related to his left elbow injury in service.  And in this circumstance this reasonable doubt is resolved in his favor and his claim resultantly granted.  38 C.F.R. § 3.102.

Reviewing the evidence of record from his period of active military service, in a November 1961 military entrance medical examination report a service examiner indicated the Veteran's upper extremities were normal.  In a November 1961 report of his medical history, the Veteran denied then currently experiencing or having ever experienced a painful or "trick" elbow, arthritis or rheumatism, or bone, joint, or other deformity.

In a contemporaneous November 1961 service treatment record (STR), however, he reportedly indicated that a window had fallen on his left arm the previous day.  Upon physical examination, the service examiner observed mild tenderness of the left elbow and lower humerus.  


In an additional November 1961 STR, written the same day, a service examiner indicated that X-rays were negative for any fracture.  The service examiner prescribed a course of whirlpool bath treatments and indicated the Veteran was not to lift with his left arm for a week.

His STRs contain no subsequent notations indicating further evaluation, treatment or diagnosis of a left elbow disorder or associated symptoms during the remainder of his service.

In a July 1962 service separation medical examination report, a service examiner indicated the Veteran's upper extremities were normal.  In a July 1962 report of his medical history, the Veteran denied then currently experiencing or having ever experienced a painful or "trick" elbow, arthritis or rheumatism, or bone, joint, or other deformity.  

In an August 1962 statement of his medical condition, the Veteran wrote that there had been no change in his medical condition since the July 1962 service separation medical examination.  His military service ended a relatively short time later, in August 1962.

Reviewing the post-service evidence, in an August 2010 statement a friend of the Veteran's indicated that she had known him for 30 years, so for quite awhile.  She attested that he had a continuing problem with pain in his left elbow and that the pain had been worsening over the previous year.

In a July 2010 VA treatment record, the Veteran reported sustaining a left elbow injury during his service.  He said the injury occurred when a closing window slammed down on his left elbow.  He said the elbow would occasionally "catch," causing acute pain, which would spontaneously resolve after just a few seconds.  He specifically denied paresthesias or weakness.


On objective physical examination of this elbow, the July 2010 VA examiner noted full passive and active range of motion.  The VA examiner also found no tenderness to palpation at the lateral and medial epicondyles.  He diagnosed left elbow pain, likely osteoarthritic due to a remote injury.  He recommended the Veteran take over-the-counter medication as-needed for his left elbow pain.  

In a June 2011 VA medical examination report, the Veteran reported that he had constant tenderness of his left elbow.  He also indicated experiencing an occasional shooting and stabbing pain with certain movements.  He recalled injuring this elbow inside the barracks during his military service.  He reported that he was leaning in a barracks window when the window suddenly came down on his elbow.  He said the elbow was sore for a month following that incident, and that he has continued to experience ongoing problems with it during the many years since.

In reviewing a contemporaneous X-ray report, the June 2011 VA examiner observed mild ulnotrochlear joint degenerative changes of the left elbow.  At the conclusion of his evaluation, he diagnosed mild degenerative arthritis of the left elbow.

In reviewing this collective body of evidence in the claims file, the June 2011 VA examiner specifically noted the November 1961 STR, indicating treatment for mild tenderness of the left elbow and lower humerus.  This VA examiner also noted that, on the July 1962 service discharge examination report, the service examiner noted the Veteran's upper extremities were normal.

After the interview, the examination, and the review of the claims file, the June 2011 VA examiner stated that he could not determine whether the Veteran's current left elbow disorder was related to his service or any incident of service, including the left elbow injury in service, without resorting to speculation.  In explaining this position, he noted the Veteran now has mild arthritis of his left elbow and that he is left-handed.  The VA examiner acknowledged the STRs showed treatment for a left elbow non-fracture injury in 1961.  The VA examiner noted that the Veteran never reported upon separation from service that he still had any left elbow disorder symptomatology.  The VA examiner indicated the Veteran currently only has mild arthritis.  As such, the VA examiner determined it would be mere speculation to opine as to whether the Veteran's currently diagnosed mild arthritis was caused by the one-time documented in-service injury or, alternatively, by his forty-plus years of use of the dominant left hand.

In an August 2012 lay statement, the Veteran countered that his current arthritic condition had to have resulted from his left elbow injury in service as he has not sustained any additional injuries to this elbow since service.

Statements like those of the most recent VA compensation examiner, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  The same is true when an examiner only says a condition is "possibly" related to the Veteran's military service because this just as well also means it is "possibly not."


An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently had held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service. 

An even more recent precedent case also had admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the VA examiner discussed why he was unable to provide definitive comment on etiology, explaining that the arthritis now affecting the Veteran's left elbow is equally possible to be the result of the injury during his service as it is simply to be from using his dominant left upper extremity repeatedly over time.

The fact remains, however, that the evidence clearly shows he injured this same elbow during his service when a window fell on his left arm.  Indeed, even the VA compensation examiner readily concedes that injury occurred since documented in the Veteran's STRs, so acknowledged that relevant trauma in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  The STRs also clearly show the Veteran experienced tenderness of this elbow and lower humerus following that injury, albeit described as mild, even accepting there was no X-ray evidence of a fracture.  He resultantly was in effect given limited duty, seeing as though he was told to refrain from lifting with this arm.

Both of the VA clinicians who since have commented on the etiology of the arthritis the Veteran now has in this elbow have accepted that it is the result of an "old" injury, so of the type sustained in service, or at the very least very well could be.

The Board therefore finds that the evidence is in relative equipoise as to whether the Veteran's currently diagnosed mild arthritis is related to or a result of his left elbow injury in service.  As noted, in the July 2010 VA treatment record, a VA examiner diagnosed the Veteran as having left elbow pain, likely osteoarthritic, due to a remote injury.  This is significant because the only injury, much less "old" or remote injury noted in the record of evidence is the Veteran's left elbow injury during his military service.  Hence, this is the only documented inciting event.

Moreover, in the June 2011 VA medical examination report, the VA examiner noted interviewing the Veteran, performing an examination, and reviewing the claims files prior to writing the etiology opinion.  After the interview, the examination, and the review of the claims file, the June 2011 VA examiner stated that he could not determine whether the Veteran's current left elbow disorder was related to service or any incident of service, including especially the left elbow injury in service, without resorting to mere speculation.  But in explaining his reasoning for being unable to provide an opinion, certainly not a definitive opinion, he essentially stated that, having reviewed the evidence, he could not determine whether the Veteran's currently diagnosed mild arthritis of the left elbow was caused by the Veteran's documented injury in service or his forty-plus years of use of the dominant left hand.  Essentially, then, this VA examiner stated that it was just as likely as not that the Veteran's left elbow disorder was caused by his injury in service as to the most likely non-service-related cause, repeatedly using his dominant left arm.  Therefore, at the very least, there is just as much medical and lay evidence favoring the claim as there is against it.  And, to reiterate, in this circumstance this reasonable doubt is resolved in the Veteran's favor and his claim resultantly granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (stating that the Veteran prevails if the evidence is in equipoise).  Keep in mind also that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Instead, this need only be an as likely as not proposition, which, in this particular instance, for the reasons and bases discussed, it is.



ORDER

The claim of entitlement to service connection for a left elbow disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


